NOT FOR PUBLICATION                           FILED
                                                                          JAN 27 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL PAUL HANDLESON,                         No. 19-35187

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00216-BLW

 v.
                                                MEMORANDUM*
CORIZON REGIONAL MEDICAL
DIRECTOR; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Idaho state prisoner Michael Paul Handleson appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a district court’s summary judgment for failure to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
exhaust administrative remedies. Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir.

2014). We may affirm on any basis supported by the record. Thompson v. Paul,

547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

       The district court properly granted summary judgment on Handleson’s

claims against defendants Poulson, McCall, and Gelok because Handleson failed to

exhaust his administrative remedies, and failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable.

See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (proper exhaustion requires “using

all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits)” (citation and internal quotation marks

omitted)); see also Ross v. Blake, 136 S. Ct. 1850, 1859 (2016) (setting forth

circumstances when administrative remedies are effectively unavailable); Albino,

747 F.3d at 1171-72 (requiring inmates to exhaust administrative procedures prior

to filing suit in federal court).

       Summary judgment on Handleson’s claim against defendant Young was

proper because Handleson failed to file his action within the applicable statute of

limitations period. See Idaho Code § 5-219(4) (two-year statute of limitations for

personal injury actions); Soto v. Sweetman, 882 F.3d 865, 871-72 (9th Cir. 2018)

(state tolling and statute of limitations for personal injury claims apply to § 1983




                                          2                                      19-35187
claims; federal law governs when a claim accrues, which is when a plaintiff knows

or should know of the injury that forms the basis for his cause of action).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                   19-35187